—Order unanimously affirmed without costs. Memorandum: In the circumstances of this case, Supreme Court did not abuse its discretion in allowing the late claim of respondent Gary R. Bobbett that was filed 12 days after the expiration date for filing a claim as contained- in the published notice of the receiver (see, Gardner v Fyr-Fyter Co., 47 AD2d 591, 592; see also, Business Corporation Law § 1007 [b]; § 1207 [a] [1] [C]). The court has the authority to permit the filing of a late claim *1086“in the case of a creditor who shows satisfactory reason for his failure to file his claim as so provided” (Business Corporation Law § 1007 [b]). (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Corporate Dissolution.) Present— Green, J. P., Fallon, Boomer, Davis and Boehm, JJ.